DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 16/733,990 filed on January 3, 2020, presents claims 1-20 for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2020 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informality: para [0040], line 4, I/O device interface 505, not consistent with Fig. 5 which shows 504. Appropriate correction is required.

Claim Objections
Claims 2-4, 8-9, 17-18, and 20 are objected to because of the following informalities:  
Claim 2 recites “the relevancy model for words extracted from the training set of documents” which should recite -- the relevancy model for the plurality of words extracted from the training set of documents --. claims 3-4 are objected to because of their dependencies from claim 2.
Claims 8-9, 17-18, and 20, each recites “modifying weights of edges connecting nodes in the knowledge graph model” which should recite -- modifying the weights of edges connecting nodes in the knowledge graph model --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “a computer-readable storage medium” includes transitory media.  Furthermore, claim 20 inherits this deficiency. It is suggested that Applicant amend claim 19 to recite -- a non-transitory computer-readable storage medium --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (US 20190325066 A1 – hereinafter Krishna), in view of Karunanidhi et al. (US 20200084084 A1 – hereinafter Karunanidhi).

Regarding claim 1, Krishna discloses A method for generating a machine learning model for extracting information from textual content, comprising: 
receiving a training data set including a plurality of documents having related textual strings (para [0061], “… By way of example, topic recognizer 302 of training module 124 receives a corpus of textual content 306 which includes documents 308 with corresponding human generated summaries 310 as a collection of (document, summary) pairs”. para [0065] discloses training data is generated from the obtained documents); 
generating, from the training data set, a relevancy model configured to generate relevance scores for a plurality of words extracted from the plurality of documents (para [0072], “… For example, an attentional decoder 504 of the word generation model 120 receives the topic-aware encoded text 502 of the textual content 112 as input, and generates an attention distribution 506 of words 508 in the textual content 112. The attention distribution 506 indicates, for each word 508, a selection probability value 510. The selection probability value 510 indicates a probability of the corresponding word 508 being selected as a next generated word for the topic-based summary 116. …” wherein the attentional decoder reads on the relevancy model, and the selection probability value reads on the relevance score); 
deploying the complimentary model (para [0068], “… For example, training module 124 uses the artificially-generated training data 126 to train the word generation model 120 and the topic-aware encoding model 122 to generate topic-based summaries 116 using machine learning.”).
Krishna does not appear to explicitly disclose
generating, from the training data set, a knowledge graph model illustrating relationships between the plurality of words extracted from the plurality of documents; 
aggregating the relevancy model and the knowledge graph model into a complimentary model including a plurality of nodes from the knowledge graph model and weights associated with edges between connected nodes, wherein the weights comprise relevance scores generated from the relevancy model;
However, Karunanidhi teaches 
generating, from the training data set, a knowledge graph model illustrating relationships between the plurality of words extracted from the plurality of documents (para [0059], “… The method includes, for each one alarm message of a plurality of alarm messages, selecting a plurality of n-grams from the one alarm message, where n is greater than 1 (block 502). Each of the plurality of n-grams is assigned to a node in a knowledge graph (block 504). …”); 
aggregating the relevancy model and the knowledge graph model into a complimentary model including a plurality of nodes from the knowledge graph model and weights associated with edges between connected nodes, wherein the weights comprise relevance scores generated from the relevancy model (Fig. 5A, para [0059] discloses a knowledge graph, the knowledge graph include a plurality of nodes and weights associated with edges between connected nodes, and weights read on the relevance scores);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Krishna with the invention of Karunanidhi because “semantic relationships among documents in the corpus may be more efficiently identified” as suggested by Karunanidhi (see [0042]).

Regarding claim 7, Krishna as modified by Karunanidhi teaches The method of claim 1, Karunanidhi further teaches wherein aggregating the relevancy model and the knowledge graph model into a complimentary model comprises: 
assigning an initial relevancy weight to an edge connecting a pair of nodes in the knowledge graph model based on a relevancy score between nouns referenced in the pair of nodes generated by the relevancy model (para [0059], “… A node weight is generated for each node in the knowledge graph based on a popularity of the n-gram associated with the node (block 506), and an edge weight is generated for each of a plurality of edges connecting nodes in the knowledge graph to each other (block 508).  …” For motivation to combine, please refer to office action regarding claim 1). 

Regarding claim 10, it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 10. Note that, Krishna teaches A system, comprising: 
a processor; and 
a memory having instructions stored thereon which, when executed by the processor, performs an operation for generating a machine learning model for extracting information from textual content (Fig. 1).

Regarding claim 16, it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 19, it is directed to a computer-readable medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 19. Note that, Krishna teaches A computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for generating a machine learning model for extracting information from textual content (Fig. 1).

Claims 2-4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, in view of Karunanidhi as applied to claims 1 and 10 respectively, in further view of Batcha et al (WO 2020101477 A1 – hereinafter Batcha) and Chen (CN 111125355 A – hereinafter Chen, please refer to the attached machine translation copy).

Regarding claim 2, Krishna as modified by Karunanidhi teaches The method of claim 1, but does not explicitly teach wherein generating the relevancy model for words extracted from the training set of documents comprises: 
extracting nouns from sentences in the training set of documents; 
generating an occurrence count for each noun extracted from the sentences in the training set of documents; and 
selecting a threshold number of the extracted nouns as topics to include in the relevancy model. 
However, Batcha teaches wherein generating the relevancy model for words extracted from the training set of documents comprises: 
extracting nouns from sentences in the training set of documents (para [0016], “… and extracting keywords such as proper nouns from each block of sentences and each document to provide a set of keywords…”); 
generating an occurrence count for each noun extracted from the sentences in the training set of documents (para [0061], “… The count of topic keywords determines the subject of the document and its popularity. …”); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Krishna and Karunanidhi with the invention of Batcha because Batcha’s teaching provides techniques to meet the challenge of creating intelligence from data and make sense of them effectively as suggested by Batcha (see [0003, 0007]).
None of Krishna, Karunanidhi and Batcha explicitly teaches 
selecting a threshold number of the extracted nouns as topics to include in the relevancy model.
However, Chen teaches 
selecting a threshold number of the extracted nouns as topics to include in the relevancy model (p2, lines 15-16, “the target language material set in the word frequency is greater than the second subject of the predetermined threshold value is determined as the subject of the target text;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Krishna, Karunanidhi and Batcha with the invention of Chen because Chen’s teaching provides data analysis to help more as suggested by Chen (see first paragraph under Summary of The Invention).

Regarding claim 3, Krishna as modified by Karunanidhi, Batcha and Chen teaches The method of claim 2, Karunanidhi further teaches wherein the threshold number of the extracted nouns is set based on a number of occurrences of a noun in the training set of documents (para [0061], “… The count of topic keywords determines the subject of the document and its popularity. …” For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 4, Krishna as modified by Karunanidhi, Batcha and Chen teaches The method of claim 2, Chen further teaches wherein the threshold number of the extracted nouns comprises a predetermined number of nouns to include in the relevancy model (p2, lines 15-16, “the target language material set in the word frequency is greater than the second subject of the predetermined threshold value is determined as the subject of the target text;” For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 11, it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 12, it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 13, it recites same features as claim 4, and is rejected for the same reason.

Claims 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, in view of Karunanidhi as applied to claims 1 and 10 respectively, in further view of Aditya et al (US 20210117509 A1– hereinafter Aditya).

Regarding claim 5, Krishna as modified by Karunanidhi teaches The method of claim 1, but does not explicitly teach wherein generating the knowledge graph model comprises: 
extracting, from each document in the training set of documents, nouns and related description words in the document; 
generating nodes in a graph corresponding to each noun and description word identified in the training set of documents; and 
generating edges between connecting nodes representing nouns and nodes representing related description words in the document.
However, Aditya teaches wherein generating the knowledge graph model comprises: 
extracting, from each document in the training set of documents, nouns and related description words in the document (para [0042], “… the process 200 involves extracting sentences from the knowledge corpora 110 and further extracting noun-phrases from these sentences. …” wherein the noun-phrases read on nouns and related description words); 
generating nodes in a graph corresponding to each noun and description word identified in the training set of documents (para [0045], “The sub-graph 300A is created using the noun-phrases extracted from this sentence as the nodes or entities 302, 306 . …”); and 
generating edges between connecting nodes representing nouns and nodes representing related description words in the document (para [0045], “The sub-graph 300A is created using the noun-phrases extracted from this sentence as the nodes or entities 302, 306 and using the relations between pairs of noun-phrases as the edges 304. …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Krishna and Karunanidhi with the invention of Aditya because Aditya’s teaching provides improvement to knowledge graph creation as suggested by Aditya (see para [0019]).

Regarding claim 14, it recites same features as claim 5, and is rejected for the same reason.

Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, in view of Karunanidhi and Aditya as applied to claims 5 and 14 respectively, in further view of MINCA et al (US 20140303962 A1– hereinafter MINCA) and Chen (CN 111125355 A – hereinafter Chen, please refer to the attached machine translation copy).

Regarding claim 6, Krishna as modified by Karunanidhi and Aditya teaches The method of claim 5, but does not explicitly teach wherein generating the knowledge graph model further comprises: 
sorting the nodes in the graph based on a number of nodes pointing to a specific node in the graph; and 
selecting a number of nodes in the graph as topics in the knowledge graph model.
However, MINCA teaches wherein generating the knowledge graph model further comprises: 
sorting the nodes in the graph based on a number of nodes pointing to a specific node in the graph (para [0060], “…  nodes may be sorted according to the number of edges 
going into or out of the respective node, …”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Krishna, Karunanidhi and Aditya with the invention of MINCA because MINCA’s teaching provides techniques for automatically determining linguistic and/or semantic relationships between lexicon entries as suggested by MINCA (see para [0004, 0005]).
None of Krishna, Karunanidhi, Aditya and MINCA explicitly teach 
selecting a number of nodes in the graph as topics in the knowledge graph model.
However, Chen teaches 
selecting a number of nodes in the graph as topics in the knowledge graph model (p2, lines 15-16, “the target language material set in the word frequency is greater than the second subject of the predetermined threshold value is determined as the subject of the target text;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Krishna, Karunanidhi, Aditya and MINCA with the invention of Chen because Chen’s teaching provides data analysis to help more as suggested by Chen (see first paragraph under Summary of The Invention).

Regarding claim 15, it recites same features as claim 6, and is rejected for the same reason.

Claims 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Karunanidhi as applied to claims 1, 10, and 19 respectively, in further view of Pan et al (US 20190108286 A1– hereinafter Pan).

Regarding claim 8, Krishna as modified by Karunanidhi teaches The method of claim 1, but does not explicitly teach further comprising: 
receiving an additional document; 
extracting topic and attribute information from the additional document; 
adding a node to the complimentary model based on the extracted topic and attribute information from the additional document; and  Page 22 of 27 CONFIDENTIAL - PREPARED BY ATTORNEY FOR IBMAttorney Docket No.: P201903885US01 (106662) 
modifying weights of edges connecting nodes in the knowledge graph model based on a presence or absence, in the additional document, of nouns associated with nodes in the knowledge graph.
However, Pan teaches further comprising: 
receiving an additional document (para [0221], “… the destination concept network 612 or hotel concept network 614 may be automatically updated by concept network updater 660. The concept network updater 660 may apply a set of rules. …” wherein the rules read on additional document); 
extracting topic and attribute information from the additional document (para [0221], “… These rules can serve to add new concept nodes to the concept networks 612, 614, establish new edges (relationships)  …” wherein to add new concept nodes indicates extracting topic and establish new edges (relationships) indicates extract attribute information); 
adding a node to the complimentary model based on the extracted topic and attribute information from the additional document (para [0221], “… These rules can serve to add new concept nodes to the concept networks 612, 614, establish new edges (relationships)  …” wherein the concept networks read on the complimentary model); and  Page 22 of 27 CONFIDENTIAL - PREPARED BY ATTORNEY FOR IBMAttorney Docket No.: P201903885US01 (106662) 
modifying weights of edges connecting nodes in the knowledge graph model based on a presence or absence, in the additional document, of nouns associated with nodes in the knowledge graph (para [0221], “…  These rules can serve to add new concept nodes to the concept networks 612, 614, establish new edges (relationships) or weights between concept nodes and other nodes, or adjust the weights on existing relationships.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Krishna and Karunanidhi with the invention of Pan because it “may dynamically provide personalized and insightful knowledge” as suggested by Pan (see para [0011-0012]).

Regarding claim 17, it recites same features as claim 8, and is rejected for the same reason.

Regarding claim 20, it recites same features as claim 8, and is rejected for the same reason.

Claims 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Karunanidhi as applied to claims 1 and 10 respectively, in further view of Pan et al (US 20190108286 A1– hereinafter Pan) and Michener et al (US  
20210055112 A1– hereinafter Michener).

Regarding claim 9, Krishna as modified by Karunanidhi teaches The method of claim 1, but does not explicitly teach further comprising: 
receiving an additional document; 
extracting topic information from the additional document; 
adding a node to the complimentary model based on the extracted topic information from the additional document; 
connecting the added node to a central node in the complimentary model; and 
modifying weights of edges connecting nodes in the knowledge graph model based on a presence or absence, in the additional document, of nouns associated with nodes in the knowledge graph.
However, Pan teaches further comprising: 
receiving an additional document (para [0221], “… the destination concept network 612 or hotel concept network 614 may be automatically updated by concept network updater 660. The concept network updater 660 may apply a set of rules. …” wherein the rules read on additional document); 
extracting topic information from the additional document (para [0221], “… These rules can serve to add new concept nodes to the concept networks 612, 614, establish new edges (relationships)  …” wherein to add new concept nodes indicates extracting topic information); 
adding a node to the complimentary model based on the extracted topic information from the additional document (para [0221], “… These rules can serve to add new concept nodes to the concept networks 612, 614, establish new edges (relationships)  …” wherein the concept networks read on the complimentary model); and  Page 22 of 27 CONFIDENTIAL - PREPARED BY ATTORNEY FOR IBMAttorney Docket No.: P201903885US01 (106662) 
modifying weights of edges connecting nodes in the knowledge graph model based on a presence or absence, in the additional document, of nouns associated with nodes in the knowledge graph (para [0221], “…  These rules can serve to add new concept nodes to the concept networks 612, 614, establish new edges (relationships) or weights between concept nodes and other nodes, or adjust the weights on existing relationships.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Krishna and Karunanidhi with the invention of Pan because it “may dynamically provide personalized and insightful knowledge” as suggested by Pan (see para [0011-0012]).
None of Krishna, Karunanidhi and Pan explicitly teaches 
connecting the added node to a central node in the complimentary model;
However, Michener teaches 
connecting the added node to a central node in the complimentary model (col 27, lines 4-21, “… when a new entity is added (for example by adding a new node to a graph representing the knowledge database), a new relationship between the new entity and an existing entity of the knowledge database may also be added. …” wherein an existing entity reads on a central node);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Krishna, Karunanidhi and Pan with the invention of Michener because it “may therefore improve the quality of the user experience” as suggested by Michener (see col 2, lines 48-55).

Regarding claim 18, it recites same features as claim 9, and is rejected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Jezewski.is cited for teaching Utilizing Machine Learning Models To Identify Insights In A Document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                             05/31/2022